DETAILED ACTION
RE: Qi
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s reply filed on 3/1/2021 is acknowledged. Claims 53, 56-60, 63-66 and 69-72 are pending. Claims 1-52, 54, 55, 61, 62, 67 and 68 are canceled. Claims 59 and 72 are withdrawn from consideration. Claims 53, 56, 60, 63, 66 and 69 have been amended.
3.	Claims 53, 56-58, 60, 63-66 and 69-71 are under examination.

Objections Maintained
4. 	The objections to the disclosure for various informalities (i.e. descriptions for Fig. 7E and 7F and Fig.8, hyperlink in paragraph [0132] and missing SEQ ID NO in paragraph [0040]) are maintained because the amendment to the specification filed on 3/1/2021 contains errors and is not entered. Specifically the amendment contains incorrect paragraph numbers (paragraphs [0074] and [0075] should be [0072] and [0073], respectively).

Rejections Withdrawn
5.	The rejection of claims 53-58 and 60-71 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of delivering an agent to brain cancer or neuroblastoma in a patient, and a method of treating brain cancer or neuroblastoma in a patient, the method comprising 

Rejections Maintained
Claim Rejections - 35 USC § 103
6.       The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claim 53, 56-58, 60, 63-66 and 69-71 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qi (US 6,872,406 B2, Date of Patent: 3/29/2005, earlier Pub. Date: 5/22/2003, IDS dated 5/8/2018), in view of US 2004/0229799 A1 (Pub. Date: 11/18/2004, IDS dated 5/8/2018), and Inokuchi et al. (US 5,707,649, Date of Patent: 1/13/1998), as evidenced by Gabizon et al. (US 6,787,132, Date of Patent: 9/7/2004). 
The response states that there is simply no teaching or suggestion in the cited references, or combinations thereof, that nanoparticles with diameters 200 nanometers , as is recited in amended claims 53, 60, and 66. 
Applicant’s arguments have been carefully considered but are not persuasive. The claims recite a composition comprising dioleoylphosphatidylserine (DOPS), an agent and a saposin C-polypeptide, wherein the composition forms nanoparticles have a mean diameter between 200 nm to 350 nm. Qi teaches a method for delivering a pharmaceutical agent through a membrane, wherein the method comprises the administration to said membrane a composition comprising: a. an anionic phospholipid comprising phosphatidylserine (PS);  b. a pharmaceutical agent contained within the aqueous interior of the phospholipids; and c. saposin C (claims, Table1), wherein the phospholipid is liposomes (claims), the pharmaceutical agent may be a chemotherapeutic drug (column 10, line 29), the PS is phosphatidylserine (18:1, 1) (table 1), which appears to be DOPS. Qi discloses that the liposomes utilized in the invention include small and large unilamellar vesicles (SUV and LUV) (see column 8, lines 50-65), which are known in the prior art to be nanoparticles having size smaller than 200 nm as evidenced by Gabizon (see column 2, lines 43-50). Therefore, Qi teaches liposomes comprising PS, an agent and saposin C, wherein the liposomes can be nanoparticles having a size smaller than 200 nm. 

US 2004/0229799 A1 teaches a method of treating cancer including neuroblastoma in a subject comprising administering to the subject an agent (composition) comprising a phospholipid such as dioleoylphosphatidylserine (DOPS), and saposin C, wherein the agent is nanovesicles (see claims, [0058] and Examples 6, 7 and 10). The size of the nanoparticles is preferably 200-350 nm (see paragraph [0071]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Qi to make liposomes comprising DOPS , a therapeutic agent and saposin C and having a size of 200-350 nm (nanovesicles) and further use the liposomes to treat cancer including neuroblastoma in view of US 2004/0229799 A1. One would have been motivated to do so with a reasonable expectation of success because Qi teaches a method for delivering a pharmaceutical agent through a membrane, wherein the method comprises the administration to said membrane a liposome comprising PS, a chemotherapeutic agent contained within the aqueous interior of the liposome and saposin C, wherein the liposomes can be nanovesicles (claims, Table1, column 10, line 29), US 2004/0229799 A1 teaches that liposome comprising saposin C and having a size of 200-350 nm is effective in treating cancer including neuroblastoma. Moreover, neuroblastoma can be found in the abdomen, chest, and neck. Treating such neuroblastoma does not require delivering drugs through blood brain barrier. 

For the foregoing reasons, the rejection is deemed proper and is therefore maintained.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 53, 56-58, 60, 63-66 and 69-71 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,271,932B2. 

Since applicant has not filed a terminal disclaimer, the rejection is maintained for the reasons of record.

10.	Claims 53, 56-58, 60, 63-66 and 69-71 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,188,698. 
The response states that the '698 patent teaches an active ingredient comprising antimicrobial agents, such as antibiotics, anesthetics, and antipruritic agents. See col. 19, In. 1-3. There is no teaching or suggestion in the '698 Patent that such agents are delivered, as is recited in amended Claims 53, 60, and 66. For at least these reasons, the '698 Patent does not teach or suggest each and every aspect of what is recited in Claims 53-58 and 60-71. 
Applicant’s arguments have been carefully considered but are not persuasive. Claims 1-19 of U.S. Patent No, 10,188,698 disclose a method for treating a cancer in a subject comprising administering to the subject a composition comprising a dioleoylphosphatidylserine (DOPS), an isolated saposin C-related polypeptide, wherein the DOPS forms a nanovesicle incorporating the polypeptide, the composition further comprises an additional active ingredient, the administration is intravenous, the tumor is a brain tumor, a glioblastoma, the nanovesicle has a diameter of between 10 nm and 

11.	Claims 53, 56-58, 60, 63-66 and 69-71 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 6,872,406B2, in view of US 2004/0229799 A1 (Pub. Date: 11/18/2004, IDS dated 5/8/2018), and Inokuchi et al. (US 5,707,649, Date of Patent: 1/13/1998, IDS dated 5/8/2018).
The response states that there is simply no teaching or suggestion in the cited references, or combinations thereof, that nanoparticles with diameters 200 nanometers to 350 nanometers may be administered intravenously to treat a disease or deliver an agent across the blood brain barrier. Additionally, the amended claims recite a nanovesicle that comprises a treatment agent, in addition to DOPS and saposin C. There is simply no teaching or suggestion in the cited references, or combinations thereof, that an additional treatment agent is delivered, as recited in amended Claims 53, 60, and 66.
Applicant’s arguments have been carefully considered but are not persuasive for the same reasons set forth in the 103(a) rejection (see paragraph 7 above).

12.	Nonstatutory obviousness-type double patenting (ODP) with US 7,834,147
The response states that U.S. Patent No. 7,834,147 discloses a composition comprising DOPS, an isolated saposin C-related polypeptide, and a pharmaceutically acceptable carrier, wherein the phospholipid forms a nanovesicle incorporating the delivered, as is recited in amended Claims 53, 60, and 66.

Nonstatutory obviousness-type double patenting (ODP) with US 9,757,432 
The response states that U.S. Patent No. 9757432 ("the '432 Patent") is directed to methods to induce cell death in glioblastoma cancer cells comprising (1) administering a SapC-DOPS composition to at least one glioblastoma cancer cell and (2) administering a rapamycin compound inhibitor to the glioblastoma cancer cells. See Claim 1. The SapC-DOPS composition comprises dioleoylphosphatidylserine (DOPS) and an isolated saposin C-related polypeptide, wherein the DOPS phospholipid forms a nanovesicle incorporating the saposin C-related polypeptide. The '432 Patent teaches an additional active ingredient comprising rapamycin that is delivered separately from the SapC-DOPS. See Claim 1. There is no teaching or suggestion in the '432 Patent that the rapamycin is delivered, as is recited in amended Claims 53, 60, and 66. Additionally, there is no teaching or suggestion that the nanovesicles have average diameters between 200 nanometers and 350 nanometers. 
14 
Nonstatutory obviousness-type double patenting (ODP) with U.S. 16,756,247
The response states that U.S. 16/756,247 is directed to a method of inducing cell death in a glioblastoma multiforme cancer cell comprising administering to the cell a 

Nonstatutory obviousness-type double patenting (ODP) with U.S. 16/756,251
U.S. 16/756,251 teaches a method of treating a malignant tumor comprising administering to the patient a combination therapy comprising fractionated radiation therapy and a therapeutically effective amount of saposin C and dioleoylphosphatidyl-serine (SapC-DOPS), "wherein the fractionated radiation therapy comprises a plurality of radiation fractions, each of said radiation fractions delivering a radiation dose lower than a dose effective to inhibit tumor growth when administered alone." [0011]. U.S. 16/756,251 teaches fractionated radiation therapy delivered separately from SapC- DOPS. There is no teaching or suggestion in U.S. 16/756,251 that the fractionated radiation therapy is delivered, as is recited in amended Claims 53, 60, and 66. Additionally, U.S. 16/756,251 does not teach or suggest nanovesicles having mean diameters of 200 nanometers to 350 nanometers. 15 Office Action Dated August 31, 2020 
Response Dated March 1, 2021 
Nonstatutory obviousness-type double patenting (ODP) with U.S. 16/456,424
Id. Claims 1-16 are directed at a method of treating glioblastoma. Claim 6 recites that the nanovesicle has a diameter of 10 nm to 800 nm.  U.S. 16/456,424 teaches an active ingredient comprising an mTOR inhibitor that is separately delivered from SapC-DOPS. Id. There is no teaching or suggestion in U.S. 16/456,424 that the mTOR inhibitor is delivered, as is recited in amended Claims 53, 60, and 66. Additionally, there is no teaching or suggestion in U.S. 16/456,424 of intravenous delivery as recited in amended Claims 53, 60, and 66. 

  Applicant’s arguments have been carefully considered but are not persuasive. These potential double patenting rejections are obviousness type double patenting rejection. Although the claims of the patents or copending applications do not disclose every limitation of the instant claims, they are not patentable over the claims of the above patents or applications in view of secondary references, as exemplified in paragraph 15 of the office action mailed on 8/31/2020. 

Conclusion
13.	 No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 








/HONG SANG/Primary Examiner, Art Unit 1643